Case 9:19-cv-00170-RC-KFG Document 5 Filed 10/31/19 Page 1 of 1 PageID #: 15




                          UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                 LUFKIN DIVISION

 ALEXANDER W. THURMAN,

      Plaintiff,

 v.                                                   Case No. 9:19-cv-00170-RC-KFG

 VET COMP & PEN MEDICAL
 CONSULTING, LLC,

      Defendant.


                          NOTICE OF VOLUNTARY DISMISSAL

        NOTICE IS HEREBY GIVEN that pursuant to Federal Rule of Civil Procedure 41(a),

Plaintiff, ALEXANDER W. THURMAN, voluntarily dismisses Defendant, VET COMP & PEN

MEDICAL CONSULTING, LLC, with prejudice from this action with each party to bear its own

attorney’s fees and costs. This notice of dismissal is being filed with the Court before service by

Defendant of either an answer or a motion for summary judgment.

DATED: October 31, 2019                                     Respectfully submitted,

                                                            ALEXANDER W. THURMAN

                                                            By: /s/ Joseph S. Davidson

                                                            Joseph S. Davidson
                                                            Mohammed O. Badwan
                                                            SULAIMAN LAW GROUP, LTD.
                                                            2500 South Highland Avenue
                                                            Suite 200
                                                            Lombard, Illinois 60148
                                                            +1 630-575-8181
                                                            jdavidson@sulaimanlaw.com
                                                            mbadwan@sulaimanlaw.com




                                                1
